Citation Nr: 0616629	
Decision Date: 06/07/06    Archive Date: 06/13/06	

DOCKET NO.  04-37 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 11, 
1999, for a grant of service connection for chorioretinitis 
based on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel








FINDINGS OF FACT

1.  The veteran had active service from September 1955 to 
September 1959.

2.  On April 7, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran's representative that a withdrawal of the appeal was 
requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105 (West 2002)/ 38 C.F.R. §§ 20.204, 20.1404 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the name 
of the claimant or appellant if other than the veteran, the 
applicable VA file number, and a statement that the appeal is 
withdrawn.  38 C.F.R. § 20.204 (2005).

In the instant case, a communication received in April 2006 
from the veteran's representative requested that the 
veteran's motion for a claim based on clear and unmistakable 
error be withdrawn, as provided for by the provisions by 
38 C.F.R. § 20.1404(f).  As a result, the appeal has been 
withdrawn and, therefore, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


